Citation Nr: 0303933	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  99-23 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of traumatic 
right leg injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from September 
1942 to January 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In that decision, the RO denied the issue of 
entitlement to service connection for residuals of a 
traumatic right leg injury.  

Follow notification of the June 1999 decision, the veteran 
perfected a timely appeal with respect to the denial of his 
service connection claim.  In January 2001, the Board 
remanded the veteran's claim to the RO for further 
evidentiary development.  Following completion of the remand 
instructions, the RO, in January 2003, returned the veteran's 
case to the Board for final adjudicative action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  A right leg disability, currently defined as degenerative 
joint disease of the right knee, has not been shown to be 
associated with the veteran's active military service.  


CONCLUSION OF LAW

A right leg disability was not incurred in or aggravated by 
active military service, and arthritis of the right knee may 
not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  In particular, 
this law redefines the obligations of VA with respect to the 
duty to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In February 2001 and June 2002 letters as 
well as in the October 2002 supplemental statement of the 
case, the RO, along with the Board in its January 2001 
remand, informed the veteran and his representative of the 
VCAA, the criteria used to adjudicate his service connection 
claim, the type of evidence needed to substantiate this 
issue, as well as the specific type of information necessary 
from him.  

The most recent correspondence from the veteran, which was 
received at the RO in October 2002, included his statement 
that he had no additional evidence to furnish.  In addition, 
he requested an expedited submission of his appeal to the 
Board.  As such, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and post-service medical 
reports adequately identified by the veteran.  During the 
current appeal, the veteran has been accorded a pertinent VA 
examination.  The report of this evaluation has been procured 
and associated with the veteran's claims folder.  
Consequently, the Board finds that VA has met the 
requirements of the VCAA and its implementing regulations.  

Factual Background

The service medical records are negative for complaints of, 
treatment for, or findings of a right leg disability.  The 
separation examination, which was conducted in January 1945, 
provided no findings of right leg pathology.  

In October 1996, the veteran sought VA treatment for 
complaints of stiffness in his right knee.  The examiner 
noted that the veteran was ambulatory.  A physical 
examination of the veteran's right lower extremity 
demonstrated full range of motion, no edema, and effusion of 
his right knee.  The examiner assessed degenerative joint 
disease.  A record of a subsequent treatment session in 
December 1996 included an assessment of degenerative joint 
disease of the right knee by x-rays.  

At a November 2000 personal hearing via video conferencing 
before the undersigned Veterans Law Judge, the veteran 
presented testimony regarding his service connection claim.  
Specifically, the veteran testified that he sustained an 
injury to his right lower extremity when he jumped off a 
truck during his active military duty and that he has had 
treatment "over the years" for his right leg problems, 
which have continued since service.  Hearing transcript (T.) 
at 3-13.  According to the veteran's testimony, his current 
right leg symptoms include pain as well as trembling and 
tingling sensations.  T. at 6, 12.  

In September 2002, the veteran underwent a VA joints 
examination.  At that time, the veteran stated that, after 
having fallen off the back of a "6x6" in 1944 when he was 
attempting to unload it, he had begun to experience knee 
pain.  He maintained that he received treatment at the time 
of the in-service injury and that this medical care included 
hospitalization in the military clinic "from December of 
1944 to January of 1945 until the time of his discharge."  
Additionally, the veteran noted that, after his separation 
from active military duty, he sought treatment in the late 
1960s and was told at that time that his knee was 
"damaged."  The veteran admitted to the September 2002 VA 
examiner that this knee evaluation in the late 1960s was 
"his only medical evaluation between the time of his 
discharge in 1945 and today's date."  The veteran stated 
that he has treated himself with Ben-Gay.  

At the time of the September 2002 VA examination, the veteran 
explained that his current right lower extremity 
symptomatology includes intermittent sharp shooting pain 
along the medial aspect of his right knee which has caused 
difficulty climbing, kneeling, and squatting.  A physical 
evaluation of the veteran's right knee demonstrated a lack of 
15 degrees of full extension, flexion to 110 degrees, loss of 
the normal valgus alignment, tenderness along the medial 
joint line (which worsens with varus stress and is slightly 
relieved with valgus stress), some valgus pseudo laxity, no 
evidence of significant instability on the anterior drawer or 
anterior Lachman's testing (with some apprehension and 
guarding from the veteran), moderate crepitation and no 
significant discomfort at the patellofemoral level, and mild 
effusion.  The examiner observed that the veteran walked with 
a mildly antalgic gait on his right side.  

X-rays taken of the veteran's right knee showed medial joint 
space narrowing, patellar spurring, no effusion, and 
prominent anterior tibial spine narrowing of the 
femoral-patellar compartment.  The interpreting radiologist 
provided an impression of degenerative changes.  

The examiner provided an impression of moderately severe 
degenerative joint disease of the right knee and further 
explained that the veteran's clinical evaluation "is most 
consistent with a degenerative joint disease of the right 
knee primarily involving the medial compartment."  
Additionally, the examiner, who reviewed the veteran's claims 
folder (including the Board's remand), expressed his opinion 
that, although the possibility exists that the veteran's 
right knee arthritic condition began during his active 
military duty, this conclusion is not supported by the 
service, and post-service, medical records.  Specifically, 
the examiner noted that the medical records do not reflect 
continuing treatment for a chronic disorder and that, 
therefore, "to establish a direct etiological relationship 
between the veteran's undocumented injury during service and 
the subsequent development of aggressive degenerative 
arthritis more than 50 years later would require 
speculation."  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

Throughout the current appeal, the veteran has asserted that 
service connection is warranted for residuals of a traumatic 
right leg injury.  In particular, he maintains that, during 
his active military duty, he injured his right leg and that 
his current right lower extremity problems are associated 
with this in-service injury.  See, e.g., T. at 3-13.  

As the Board has discussed in this decision, the service 
medical records are negative for complaints of, treatment 
for, or findings of a right leg disability.  Further, the 
first post-service evidence of a right leg disability is 
dated in October 1996, when the veteran was treated for 
degenerative joint disease of his right knee.  This diagnosis 
was most recently confirmed at the September 2002 VA joints 
examination.  

The September 2002 examiner reviewed the veteran's complete 
claims folder, including his service, and post-service 
medical records, and also conducted a complete physical 
examination of his right lower extremity.  Significantly, 
this physician concluded that, although the possibility 
exists that the moderately severe degenerative joint disease 
of the veteran's right knee began during his active military 
duty, this conclusion is not support by the service, and 
post-service, medical records, which do not reflect 
continuing treatment for a chronic disorder.  Consequently, 
the examiner was unable to establish a direct etiological 
relationship between the veteran's undocumented in-service 
right lower extremity injury and the subsequent development 
of aggressive degenerative arthritis more than 50 years 
later.  

Without evidence that the veteran sustained a right leg 
disability during his active military duty, service 
connection for such a disorder cannot be awarded.  See, 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  The 
preponderance of the evidence is, therefore, against the 
veteran's claim of entitlement to service connection for 
residuals of a traumatic right leg injury.  As such, his 
claim for such a disability must be denied.  




ORDER

Service connection for residuals of traumatic right leg 
injury is denied.  



	                        
____________________________________________
	A. BRYANT 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

